FOSTER, District Judge
(dissenting). The rule is well settled that when a contract contains technical terms parol is admissible to explain such. Evidence was admitted without objections on this question, was all one way, and conclusively showed that in the opinion of the experts the contract was not for a 100-ton plant. The court charged the jury the contract was not for a 100-ton plant. With that I agree. If there was nothing else, the option to take only one-half of the plant destroyed the contract as one for a 100-ton plant. Further, I am unable to follow the majority opinion in distinguishing the guaranty that the plant would produce 110 tons of ice every 24 hours from the balance of the contract.
On the question of Feagin’s authority to make the contract, it was clearly shown that he departed from the specifications sent.him, and contracted for certain items of machinery and apparatus never contemplated by the previous negotiations, and not regularly manufactured by defendant. The defendant had no knowledge of the changes until it received the signed contract. It was further shown that Feagin received a check for $250, which was not mentioned in the contract. The evidence as to the purpose for which this check was given is conflicting, but the jury may have concluded it was intended for a bribe to induce Feagin to make the unauthorized changes in the specifications. Negotiations between the parties extended over a period of four months, and there were personal interviews between the principals as well as between the plaintiffs’ agents and Feagin, in addition to the extensive correspondence. Feagin’s authority could not well be predicated upon one or two letters or telegrams, or in fact on less than all the evidence. The impression made upon my mind by the evidence is that Feagin was overreached by the plaintiffs’ agents in the final making of the contract, and was induced to sign a document specifying a plant such as was never contemplated by the previous negotiations.
Conceding that the evidence was not disputed, the minds of reasonable men might well have differed as to the conclusions to be drawn from it, and, such being the case, the question 'of Feagin’s authority to make the contract sued on was clearly for the jury. Therefore the action of the District Court in submitting that question to them was right.
Entertaining these views, I am obliged to respectfully dissent.